On the court’s own motion, appeal taken as of right dismissed, without costs, upon the grounds that the modification at the Appellate Division was not in a substantial respect by which appellant was aggrieved and that no substantial constitutional question is directly involved.
Motion, insofar as it seeks leave to appeal from so much of the order of the Appellate Division as affirmed the order dismissing the complaint as to defendant Americo Napolitano, dismissed upon the ground that that portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion, insofar as it otherwise seeks leave to appeal, denied. Twenty dollars costs and necessary reproduction disbursements to respondents.